Opinión disidente emitida por el
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 29 de junio de 1981
Dos razones me mueven a disentir: primera, que el Tribunal está enmendando, en clara pieza de legislación judicial, la Regla 94 de Procedimiento Criminal; y, se-*448gunda, que no puedo compartir el criterio de que el dere-cho del acusado a confrontarse con los testigos contrarios y su derecho1 a contrainterrogarles equivalen a una misma cosa.
La Regla 94 de Procedimiento Criminal es clara. Dice así en su inciso (a):
REGLA 94. DEPOSICIONES
(a) Fundamentos; testigo bajo arresto. Si se demostrare que un testigo se encuentra en condiciones de no poder asis-tir o que se le ha impedido asistir al juicio o a cualquier vista, que su testimonio es esencial y que es necesario to-marle su deposición para evitar un fracaso de la justicia, el tribunal, en cualquier tiempo después de la presentación de la acusación o denuncia podrá, a moción del acusado noti-ficada a todas las partes, ordenar que el testimonio de dicho testigo se tome por deposición y que cualesquiera libros, papeles, documentos u objetos no privilegiados que se designen en dicha moción se presenten en el momento y lugar en que debe tomarse la deposición. Si se arrestare a un testigo por no haber prestado fianza para comparecer a un juicio o a un vista, el tribunal, a solicitud escrita del tes-tigo arrestado notificada a las partes, podrá ordenar que se tome su deposición. Después de suscrita la deposición el tribunal podrá despachar al testigo. (Énfasis suplido.)
Esta regla se adoptó, en una traducción literal, de la Regla 15(a) de Procedimiento Criminal federal. Se advierte que, contrario al procedimiento civil en que las partes tienen derecho a tomar deposiciones como un medio de descubrimiento de prueba, en lo criminal las deposiciones pueden tomarse solamente si un tribunal lo ordena y no con fines de descubrimiento de prueba, sino para preser-var prueba. La autorización para tomar una deposición en el procedimiento criminal se concede únicamente bajo “circunstancias excepcionales”. Véanse 1 Wright, Federal Practice and Procedure, Sec. 241; United States v. Singleton, 460 F.2d 1148 (1972), cert. denegado 410 U.S. 984; United *449States v. Whiting, 308 F.2d 537 (1962); Crowe et al. v. United States, cert. denegado, 372 U.S. 909 (1963).
Adviértase que nuestra Regla 94(a), como la 15(a) federal cuando se adoptó, limita expresamente la toma de deposiciones a que se inste “a moción del acusado”. El Comité Consultivo del Tribunal Supremo federal había recomendado que se confiriera igual prerrogativa al Minis-terio Público pero, como expresó el profesor McCormick: “El tribunal, sin ofrecer explicaciones, denegó la reco-mendación y limitó la toma de deposiciones exclusivamente al acusado.” McCormick, Law of Evidence, pág. 486, (1954). Se ha expresado como razón para ello que es preferible para el gobierno perder unos cuantos casos, a reclamar algo que pueda interpretarse como que favorece un juicio a base de lo expresado en papeles”. Véanse Dession, The New Federal Rules of Criminal Procedure: II, 56 Yale L.J. 197, 218 (1947); 2 Orfield, Criminal Procedure under the Federal Rules, Sec. 15:10, pág. 464 (1966).
La Regla 15(a) federal permite ahora que el Ministerio Público pueda, como el acusado, solicitar y obtener per-miso para tomar una deposición a un testigo, sujeto a las limitaciones que establece dicha Regla. Pero para ello fue necesaria la actuación del Congreso mediante legislación. Véanse Ley Pública 91-452 de 15 de octubre de 1970, 18 U.S.C.A. see. 3503; Wright, op. cit., suplemento de bolsillo para 1978, págs. 224-228; Orfield, op. cit., suplemento de agosto, 1980, págs. 91-92. No es menester discutir aquí los méritos de tal determinación del Congreso. Posiblemente sea deseable que nuestra Asamblea Legislativa tome igual medida en cuanto a la Regla 94(a). Pero es a la Asamblea Legislativa a quien compete hacerlo; no a este Tribunal. Este Tribunal tiene facultad para adoptar reglas de procedimiento, pero tienen que remitirse a la Asamblea Legislativa al comienzo de una sesión ordinaria y estarán sujetas a su aprobación o rechazo. No tiene facultad para *450enmendarlas por su cuenta, sin el concurso de la Asam-blea Legislativa. (1)
Convengo en que el acusado podría consentir a que el fiscal tome una deposición a un testigo. Y podría argüirse que hubo dicho consentimiento en este caso al comparecer su abogado al acto de toma de deposición y contrainte-rrogar al deponente. Pero no surge de los autos ante nos que el acusado renunciara a confrontarse con el deponente para que su deposición pueda admitirse en sustitución de su testimonio oral durante el juicio. La toma de deposición no tiene en lo criminal el alcance que tiene en lo civil, como ya hemos señalado. No se trata de descubrimiento de prueba y sí de perpetuar un testimonio. Es imprescindi-ble, para que ese testimonio sea admisible, que se garan-tice al acusado su derecho a carearse con el testigo. Ello no se hizo aquí.
El derecho a “carearse con los testigos de cargo” está consagrado en la Carta de Derechos de la Constitución, Art. II, Sec. 11. En la Constitución federal se le llama the right of confrontation, y está reconocido en la Sexta Enmienda. Desde Pointer v. Texas, 380 U.S. 400 (1965), determinó el Tribunal Supremo federal que se trata de un “derecho fundamental”, obligatorio para los Estados vía la Enmienda Catorce. La renuncia a un derecho constitu-cional fundamental no se presume. Pagán Hernández v. U.P.R., 107 D.P.R. 720, 738 (1978); F.S.E. v. Comisión Industrial, 105 D.P.R. 261 (1976). Debe ser expresa y no presunta, así como voluntaria y efectuada con pleno cono-cimiento de causa. Pueblo v. Arcelay Galán, 102 D.P.R. *451409, 415-416 (1974); Pueblo v. Morales Romero, 100 D.P.R. 436 (1972), citados en Pagán Hernández, supra, pág. 738.
El Tribunal Supremo federal ha sido igualmente exi-gente cuando de renunciar a un derecho fundamental se trata, y a tales efectos define la renuncia como “el desisti-miento o abandono intencional de un derecho o privilegio conocido” (an intentional relinquishment or abandonment of a known right or privilege). Johnson v. Zerbst, 304 U.S. 458, 464 (1938); Brookhart v. Janis, 384 U.S. 1, 4 (1966); Barber v. Page, 390 U.S. 719, 725 (1968).
Dutton v. Evans, 400 U.S. 74 (1970), en que descansa la opinión de este Tribunal, no es autoridad para sostener que se puede prescindir aquí del derecho a confrontación. En Evans cuatro jueces del Tribunal Supremo reconocen que hay determinadas excepciones a la regla sobre prueba de referencia que no infringen la disposición constitu-cional, dada su garantía de veracidad. Me parece muy importante señalar que en Evans no hubo opinión del Tribunal. El Juez Asociado señor Stewart emitió la “sen-tencia del Tribunal” (announced the judgment of the Court) y una opinión a que se unieron el Juez Presidente y los jueces asociados White y Blackmun. (2) El Juez Harlan concurrió en el resultado con opinión, y el Juez Marshall emitió opinión disidente a la que se unieron los jueces Black, Douglas y Brennan.
Es de notarse además, que en Evans se trataba de un comentario que era prueba de referencia —“[s]i no fuera por el sucio hijo de perra Alex Evans, no estaríamos meti-dos en esto ahora”— del cual a lo sumo podía inferirse una admisión. No se trataba de una declaración extensa a uti-lizarse en sustitución del testimonio de un testigo, que es el caso ante nuestra consideración.
Finalmente, aparte de ese comentario, que el Juez *452Blackmun consideró “inofensivo más allá de una duda ra-zonable”, hubo en Evans prueba abundantísima para sos-tener la convicción del acusado. Expresó el Juez Stewart al anunciar la sentencia del Tribunal, pág. 87:
En el acto del juicio no menos de 20 testigos compare-cieron a testificar como prueba de cargo. El abogado de Evans tuvo plena oportunidad de contrainterrogar a cada uno. El testigo más importante lo fue, por mucho, un testigo ocular que describió todos los detalles del triple asesinato y que fue contrainterrogado ampliamente. De los restantes 19 testigos, solamente el testimonio de uno es objeto de plan-teamiento aquí. Dicho testigo declaró sobre una breve con-versación sobre Evans que él tuvo con un compañero de prisión en la Penitenciaría de Atlanta. El testigo fue con-trainterrogado vigorosamente y con efectividad por el abo-gado defensor. Su testimonio, que fue a lo sumo de signifi-cación periférica, se admitió como prueba bajo una excepción sobre co-conspiradores a la regla sobre prueba de referencia por largo tiempo establecida en los estatutos del Estado.
El derecho al careo, por ser fundamental, no puede interpretarse restrictivamente. Si bien se asocia general-mente este derecho con el derecho a contrainterrogar al testigo contrario, es más amplio que éste. El derecho a contrainterrogar es parte del derecho al careo, pero no es el derecho al careo. El careo supone, además, la confron-tación cara a cara entre el testigo de cargo y el acusado en presencia del tribunal. El derecho a esta confrontación surge desde el momento mismo en que el testigo comienza a declarar, mientras que el derecho a contrainterrogar surge una vez el testigo ha evacuado su testimonio en examen directo. (3)
Hace muchos años, en Mattox v. United States, 156 U.S. 237, 242-243 (1895), dijo el Tribunal Supremo:
*453El objetivo primario de la disposición constitucional en cues-tión [la cláusula sobre confrontación de la Sexta Enmienda] fue evitar el uso de deposiciones o de declaraciones juradas ex parte . . . contra el acusado en lugar del examen y repre-gunta del testigo en que el acusado tiene la oportunidad, no solamente de cuestionar la memoria y de escudriñar la con-ciencia del testigo, sino también de obligarle a estar cara a cara en presencia del jurado para que éste le vea y juzgue a base de su comportamiento (demeanor) en la silla testifical y la manera como expone su testimonio si es digno de crédito. (Énfasis suplido.)
Esas expresiones continúan teniendo hoy el mismo respaldo del Tribunal Supremo, que las ha citado con aprobación en Barber v. Page, supra, pág. 721; en Douglas v. Alabama, 380 U.S. 415, 418 (1965); California v. Green, 399 U.S. 149, 156-157 (1970). Véase, al mismo efecto, Mancusi v. Stubbs, 408 U.S. 204, 213 (1972).
El principio está recogido, además, en la Regla 40 de Evidencia, que dice:
Un testigo podrá testificar únicamente en presencia de todas las partes involucradas en la acción y estará sujeto a ser interrogado por todas ellas, si éstas optan por asistir a la vista y por interrogar al testigo. (Énfasis suplido.)
Véase Lilly, An Introduction to the Law of Evidence, West Publishing Co., 1978, pág. 275.
No creo que pueda cuestionarse que a un testigo le es más fácil mentir e incriminar a una persona a espaldas de ésta que frente a ella. “Carear” viene de cara y se define: “Poner a una o varias personas en presencia de otra u otras, con objeto de apurar la verdad de dichos o hechos”. Dicciona-rio de la Lengua Española, Real Academia Española, 19na ed., pág. 260. No puede haber careo, ni en la acepción vulgar ni en la acepción técnica jurídica de la palabra, si el testigo acusador no está cara a cara frente al acusado, no solamente cuando es contrainterrogado por el abogado, sino desde el momento en que que comienza a testificar.
*454Lo expresado no pasa por alto la Regla 64(B)(1) de Evi-dencia, que dispone:
(B) Cuando el declarante no está disponible como testigo, es admisible como excepción a la regla de prueba de referencia:
(1) Testimonio anterior: Un testimonio dado como tes-tigo en otra vista o una deposición tomada conforme a dere-cho del mismo u otro procedimiento, si es ofrecido contra una persona que en la ocasión en que se hizo la declaración ofreció la misma para su beneficio o tuvo la oportunidad de contrainterrogar al declarante con un interés y motivo similar al que que tiene en la vista.
Esta regla no puede tomarse livianamente frente a las disposiciones constitucionales mencionadas, que tratan específicamente del derecho del acusado al careo o con-frontación con los testigos contrarios en todo proceso criminal. La regla se ha adoptado por razón de necesidad, pero sin que se menoscabe ese derecho fundamental, porque las leyes no pueden estar reñidas con disposiciones constitucionales.
La razón de permitir tal tipo de prueba, en función de necesidad, la expone la regla a base de no disponibilidad del testigo. Sobre este aspecto el Tribunal Supremo federal ha sido igualmente riguroso. El caso decisivo lo es Barber v. Page, antes citado. En una vista preliminar en que Barber, acusado de robo, estaba presente y represen-tado por abogado, testificó un coacusado, Woods, incrimi-nando a Barber. El abogado de Barber tuvo oportunidad de contrainterrogar a Woods, pero no lo hizo. Al llamarse el caso para juicio contra Barber siete meses más tarde — el juicio se celebró en un tribunal del estado de Oklahoma— se ofreció por el Ministerio Público y se admitió por el tribunal, sobre la objeción de Barber, una transcripción del testimonio prestado por Woods en la vista preliminar. Se adujo que Woods no estaba disponible porque se ha-llaba encarcelado en una penitenciaría federal en un lugar del estado de Texas, a 225 millas del tribunal de Oklahoma.
*455Al revocar la convicción de Barber, expresó el Tribunal Supremo, en decisión unánime, luego de reconocer el carácter fundamental del derecho de confrontación y que no hubo una renuncia efectiva a dicho derecho, que no se demostró que el Ministerio Fiscal hiciera alguna diligen-cia para obtener la comparecencia del testigo. Dijo el Tribunal, pág. 723:
Hay que reconocer que varios tribunales y comentaristas han asumido hasta aquí que la mera ausencia de un testigo de la jurisdicción era suficiente base para dispensar el requisito de confrontación bajo la teoría de que “es imposi-ble compeler su asistencia, porque el proceso en la corte en que se celebra el juicio no tiene fuerza obligatoria fuera de su jurisdicción, y la parte que desea su testimonio está por tanto desamparada”. 5 Wigmore, Evidence § 1404 (3ra ed. 1940).
Cualquiera que fuera la corrección de esa teoría en determinado tiempo, es claro que hoy en día ha quedado largamente privada de toda validez en el Derecho penal, dada la cooperación, cada vez en aumento, entre unos esta-dos y otros y entre los estados y el gobierno federal. (4)
En las páginas 724-725, in fine, expresó:
Para abreviar, un testigo “no está indisponible” para fines de la excepción al requisito de confrontación a menos que el ministerio público haya hecho un esfuerzo de buena fe para obtener su presencia en el juicio. Aquí el Estado no hizo tal esfuerzo y, hasta donde lo revelan los autos, la única razón para que Woods no estuviera presente para testificar en persona fue que el Estado no trató de asegurarse de su pre-sencia. El derecho a confrontación no puede dispensarse tan livianamente.
Más aún, expresó el Tribunal que hubiese llegado a la misma conclusión aun si el abogado del acusado hubiese *456contrainterrogado al testigo Woods durante la vista preli-minar. Luego de citar Motes v. United States, 178 U.S. 458 (1900), dijo, pág. 725: “El derecho a confrontación es bási-camente un derecho del juicio. Incluye tanto la oportu-nidad de contrainterrogar como la ocasión para que el jurado pueda sopesar el modo de conducirse el testigo.” (5)
Las normas sentadas en Barber v. Page fueron recono-cidas y sostenidas más recientemente en Mancusi v. Stubbs, antes citado.
Por las razones expuestas, confirmaría la resolución recurrida.

 Dispone el Art. V de la Constitución, en su See. 6:
“El Tribunal Supremo adoptará, para los tribunales, reglas de evidencia y de procedimiento civil y criminal que no menoscaben, amplíen o modifiquen derechos sustantivos de las partes. Las reglas así adoptadas se remitirán a la Asamblea Legislativa al comienzo de su próxima sesión ordinaria y regirán sesenta días después de la terminación de dicha sesión, salvo desaprobación por la Asamblea Legislativa, la cual tendrá facultad, tanto en dicha sesión como pos-teriormente, para enmendar, derogar o complementar cualquiera de dichas reglas, mediante ley específica a tal efecto.”


 El Juez Blackmun, por su parte, emitió una opinión concurrente a la que se unió el Juez Presidente, y comentó: “El error aquí habido, si es que existe, es inofensivo más allá de una duda razonable.” Pág. 93.


 Pueblo v. Vargas, 74 D.P.R. 144 (1952), en que descansa la opinión de este Tribunal para justificar la equiparación entre confrontación y contrainterroga-torio no es autoridad para ello, pues ni se le planteó ni tenía que resolverlo. Además, lo que allí se resuelve es que la renuncia a contrainterrogar hecha por el abogado en el curso del juicio obliga al acusado sin necesidad de su consenti-miento expreso.


En un escolio, el número 4, de esa opinión, se señala entre las disposicio-nes que obligan a esa cooperación, la Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings, y se señala que para el 1967 dicha ley estaba en vigor en 45 Estados, el Distrito de Columbia, la Zona del Canal, Puerto Rico y las Islas Vírgenes.


Dice el original en inglés: “The right to confrontation is basically a trial right. It includes both the opportunity to cross-examine and the occasion for the jury to weigh the demeanor of the witness.”